State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 3, 2015                   518821
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

MICHAEL S. GOODWIN,
                    Appellant.
________________________________


Calendar Date:   August 20, 2015

Before:   Lahtinen, J.P., McCarthy, Garry and Egan Jr., JJ.

                             __________


     Teresa C. Mulliken, Harpersfield, for appellant.

      Weeden A. Wetmore, District Attorney, Elmira (Susan Rider
Ulacco of counsel), for respondent.

                             __________


Egan Jr., J.

      Appeal from a decision of the County Court of Chemung
County (Keene, J.), dated December 19, 2013, which classified
defendant as a risk level II sex offender pursuant to the Sex
Offender Registration Act.

      Defendant pleaded guilty to rape in the second degree in
full satisfaction of a five-count indictment and was sentenced to
nine months in jail. The underlying charges stemmed from an
incident where defendant, then 19 years old, engaged in sexual
intercourse with the 14-year-old victim. In anticipation of his
release from jail, the Board of Examiners of Sex Offenders
completed a risk assessment instrument in accordance with the Sex
Offender Registration Act (see Correction Law art 6-C) that
presumptively classified defendant as a risk level II sex
                              -2-                  518821

offender (105 points). Following a risk assessment hearing,
County Court accepted the Board's risk factor scoring, classified
defendant as a risk level II sex offender and denied defendant's
request for a downward departure. Defendant now appeals.

      County Court was required to "render an order setting forth
its determinations and findings of fact and conclusions of law on
which the determinations are based" (Correction Law § 168-n [3]),
and such order must be "entered and filed in the office of the
clerk of the court where the action is triable" (CPLR 2220 [a]).
Here, the record does not reflect that a written order was ever
issued or entered and filed. We note that while County Court
executed the standard form designating defendant's risk level
classification, that form is not identified as an order (see CPLR
5512 [a]) and does not contain the "so ordered" language (People
v Joslyn, 27 AD3d 1033, 1035 [2006]; see People v Rogowski, 96
AD3d 1113, 1113 n [2012]). Therefore, this appeal is not
properly before this Court at this time and must be dismissed
(see CPLR 5513, 5515 [1]; People v Kemp, 130 AD3d 1132, 1132
[2015]; People v Laurange, 97 AD3d 995, 996 [2012]; Matter of
Graziano v County of Albany, 12 AD3d 819, 820 [2004]).

     Lahtinen, J.P., McCarthy and Garry, JJ., concur.



     ORDERED that the appeal is dismissed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court